Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-6, 8-10, 12-15, and 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records alone or in combination failed to teach for claims 1, and 19, “based on the determination that the user submitted the query with a desire to receive a condensed, or abridged, audible version of the content, selecting an abridged version of the audible response in lieu of a full version of the audible response, wherein the abridged version includes less content and has a shorter duration than the full version.”, and for claim 13, “based on the metric associated with the first type of query, cause a response characteristic to be executed automatically whenever the type of query is received from a user; wherein execution of the response characteristic includes selecting between an abridged version of responsive content or a full version of the responsive content based on a context or environment of a user who submits the type of query, wherein the abridged version includes less content and has a shorter duration than the full version.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Huber et al.(US 20190311718 A1) teach: if a received target audio signal includes whispered speech commands received within a quiet room (e.g., a user's bedroom at night with another person sleeping nearby), the context-controller may adjust the device output volume to deliver voice responses at lower level that matches the input context (a whisper response).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656